DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US 2014/0184339; submitted by applicant) in view of Heston (US 2010/0102885).

Gomez fails to explicitly disclose that the transmission line transformer 600 is configured to perform an impedance transformation along the digital-to-analog converter core 610 and the output node of the digital-to-analog converter 600.  Heston discloses that a transmission line transformer 210 (see at least figure 2) is configured to perform an impedance transformation along digital-to-analog converter core and an output node (see numeral 160, or 132) of the digital-to-analog converter 210 (see paragraphs [0020], [0021]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Heston to Gomez, in order to provide impedance matching between an input node and an output node (as suggested by Heston).
 As to claim 2, Gomez discloses that the transmission line transformer 600 is a Guanella-type transmission line transformer (see paragraph [0051]).
As to claim 3, Gomez discloses that the transmission line transformer 600 is a Ruthroff-type transmission line transformer (see paragraph [0051]).

As to claim 9, Gomez discloses that the transmission line transformer 626 (see at least figure 6) comprises a first input node coupled to the first digital-to-analog converter cell (see the connection between the transmission line transformer 626 and signal 634a), a second input node coupled to the second digital-to-analog converter cell (see the connection between the transmission line transformer 626 and signal 634b), and a first output node coupled to the output node of the digital-to-analog converter (the connection between the transmission line transformer 626 and Rload 628).
As to claim 10, the combination of Gomez and Heston discloses that the transmission line transformer 626 (see Gomez, figure 6) further comprises a second output node coupled to another output node of the digital-to-analog converter (see the connection between the transmission line transformer 626 and ground), wherein the transmission line transformer 626 is further configured to perform impedance transformation between the DAC core and the other output node of the digital-to-analog converter (see Heston, paragraphs [0020], [0021]).
As to claim 11, Gomez discloses that the transmission line transformer 626 further comprises a second output node coupled to ground (see the connection between the transmission line transformer 626 and ground).

As to claims 13-18, Gomez fails to disclose a transmitter, a mobile device, and a base station as claimed.  The examiner, however, takes Official Notice that such a transmitter, a mobile device, and a base station are known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Gomez as claimed, in order to improve practical usages of the DAC taught by Gomez. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Heston as applied to claim 1 above, and further in view of Chang (US 8,779,826).
	As to claim 4, the modified Gomez fails to disclose that an impedance provided to the digital-to-analog converter core 610 (see Gomez, figure 6) by the transmission line transformer 600 is lower than an impedance provided by the transmission line transformer to the output node of the digital-to-analog converter 600.  Chang discloses a transformer, wherein input impedance may be lower that output impedance (see column 7 lines 21-30).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Chang to the modified Gomez, in order to operate a connected device at high efficiency (as suggested by Chang).
As to claim 5, as discussed with respect to claim 4 above, the combination of Gomez, Heston, and Chang discloses that an impedance provided to the digital-to-analog converter core 610 by the transmission line transformer 600 is lower than an impedance provided by the transmission line .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Heston as applied to claim 1 above, and further in view of Goswami (US 2014/0049318).
As to claim 8, the combination of Gomez and Heston fails to disclose the first digital-to-analog converter cell comprises: a capacitive element configured to generate an analog cell output signal based on a drive signal, wherein the first analog signal is based on the analog cell output signal; and a driver circuit configured to generate the drive signal for the capacitive element.  Goswami discloses that a first digital-to-analog converter cell (see at least figure 5) comprises: a capacitive element C configured to generate an analog cell output signal based on a drive signal, wherein a first analog signal is based on the analog cell output signal; and a driver circuit 158 configured to generate the drive signal for the capacitive element C (see paragraph [0044]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Goswami to the combination of Gomez and Heston, in order to obtain high efficiency and high dynamic range (as suggested by Goswami).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/Primary Examiner, Art Unit 2646